Title: To Thomas Jefferson from J. Phillipe Reibelt, 4 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 4 Janv. 1805
                  
                  Il Vous a plû, de reunir a votre Bibliotheque les Annales du Museè des Arts p. Landon—probablement Vous aimerez, aussi d’examiner, et de garder peut etre, le Manuel du Museum francais.
                  C’est dans cette supposition, que j’ose Vous en presenter çijoint les 4 premiers Nros. qui ont parus jusqu’icidont le prix est 8 gourdes:/—avec mes Tres profonds respects.
                  Votre Excellence Tr. hbl et tr. Obst str
                  
                     Reibelt 
                     
                  
               